Opinión disidente emitida por el
Juez Asociado Señor Dávila
en la cual concurren los Jueces Asociados Señores Torres Rigual y Martín.
San Juan, Puerto Rico, a 26 de septiembre de 1972
El Tribunal mediante la opinión emitida en el día de hoy deja sin efecto una sentencia del Tribunal Superior, Sala de Caguas que condena a la recurrente C. Brewer Puerto Rico, Inc., a pagar a un obrero la cantidad de $4,916.00 más una suma igual como penalidad y $500 de honorarios de abogado. Disiento porque la Regla 43.1 de las de Procedimiento Civil *839de 1958 es clara y terminante al disponer que “. . . [l]as determinaciones de hechos basadas en testimonio oral no se dejarán sin efecto a menos que sean claramente erróneas y se dará la debida consideración a la oportunidad que tuvo el tribunal sentenciador para juzgar la credibilidad de los testi-gos. . . .” La opinión del Tribunal ignora la disposición de la Regla que el propio Tribunal adoptó, y aprecia la prueba como si estuviera juzgando el caso en primera instancia. La función primordial de este Tribunal es determinar si las determinaciones del tribunal de instancia tienen apoyo sufi-ciente en la prueba presentada, y en ausencia de pasión, pre-juicio o parcialidad deben ser aceptadas. Es evidente que las determinaciones de hecho que ahora se dejan sin efecto tienen base suficiente en la prueba. No puedo concurrir.